543 U.S. 1185
LABORATORY CORPORATION OF AMERICA HOLDINGS, DBA LABCORPv.METABOLITE LABORATORIES, INC., ET AL.
No. 04-607.
Supreme Court of United States.
February 28, 2005.

1
C. A. Fed. Cir. The Acting Solicitor General is invited to file a brief in this case expressing the views of the United States limited to the following question: "Respondent's patent claims a method for detecting a form of vitamin B deficiency, which focuses upon a correlation in the human body between elevated levels of certain amino acids and deficient levels of vitamin B. The method consists of the following: First, measure the level of the relevant amino acids using any device, whether the device is, or is not, patented; second, notice whether the amino acid level is elevated and, if so, conclude that a vitamin B deficiency exists. Is the patent invalid because one cannot patent `laws of nature, natural phenomena, and abstract ideas'? Diamond v. Diehr, 450 U. S. 175, 185 (1981)."